Citation Nr: 0326310	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  93-19 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Evaluation for degenerative joint disease of the lumbosacral 
spine with chronic low back pain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, among other things, 
granted service connection for degenerative joint disease of 
the lumbosacral spine with chronic low back pain and assigned 
a 10 percent rating for that disability effective from 
September 9, 1988.  The veteran filed a notice of 
disagreement in December 1989 in which he disagreed generally 
with the rating decision without specifying which issues 
decided by the RO he disagreed with.  The RO wrote to him and 
asked him to specify which issues he was appealing, and, in 
his February 1990 reply, he did not express disagreement with 
the rating assigned for the back disability.  However, in a 
written statement submitted at a personal hearing in June 
1990, the veteran did express disagreement with the 10 
percent rating assigned for the back disorder.  A 
supplemental statement of the case dated in July 1993 first 
included the back claim.  The veteran filed a timely 
substantive appeal in August 1993.

In June 1994 and August 1998, the Board remanded the 
veteran's claim to the RO for further development.  In an 
October 2001 rating decision, the RO granted an evaluation of 
20 percent for the back disability effective from September 
9, 1988.

In a July 2002 decision, the Board denied an evaluation in 
excess of 20 percent for the service-connected degenerative 
joint disease of the lumbosacral spine with chronic low back 
pain.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court) which, in 
a January 2003 order, granted a joint motion for remand.




REMAND

In the joint motion for remand, the parties noted that the 
rating criteria under Diagnostic Code 5293 for rating the 
degree of disability resulting from intervertebral disc 
syndrome, criteria which have been considered in rating the 
veteran's back disorder, had been amended, effective in 
September 2002, subsequent to the Board's July 2002 decision.  
January 2003 Joint Motion at 4.  Therefore, the parties 
requested that the new criteria be considered on remand in 
evaluating the veteran's back disability.  In light of the 
new criteria and since the last VA examination was conducted 
more than two years ago, the Board concludes that remand is 
required for a back examination.

In addition, the parties indicated in the joint motion for 
remand that VA had not met the duty to notify the veteran of 
the evidence necessary to substantiate his claim under the 
provisions under the Veterans Claims Assistance Act of 2000 
(VCAA).  January 2003 Joint Motion at 3-4.  The VCAA was 
enacted in November 2000.  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order for a claim to be substantiated, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  In this case, the 
parties noted that such notice must indicate which portion of 
any such information or evidence is to be provided by the 
appellant and which portion must be provided by VA.  January 
2003 Joint Motion for Remand at 2-3; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the RO sent the 
veteran a letter in September 2002 informing him what the 
evidence must show to establish entitlement to a higher 
rating for his back condition, this letter did not 
specifically indicate which portion of any such information 
or evidence is to be provided by the appellant and which 
portion must be provided by VA.  Therefore, on remand, the 
veteran will be provided with such notice with regard to his 
claim for an evaluation in excess of 20 percent for his 
service-connected back disorder.

Finally, the Board notes that in a form received from the 
veteran's attorney in May 2003, the attorney indicated that 
he was enclosing additional argument or evidence with the 
form.  However, no argument or evidence was enclosed with the 
form.  He also indicated that he may have additional 
materials to submit, but none have been received.  
Accordingly, remand will allow him another opportunity to 
submit additional evidence and argument.

To ensure that VA has met its duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Write to the appellant, with a copy 
to his attorney, and notify him of the 
enactment of the VCAA and of its 
directives.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002).  
Notify him in the letter of the new 
heightened duty-to-assist regulations 
as contemplated by 38 C.F.R. § 3.159.  
Advise him of the evidence necessary to 
substantiate his claim for a rating in 
excess of 20 percent for his 
service-connected back disorder as well 
as what evidence he is to provide and 
what evidence VA will attempt to 
obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Notify the 
veteran that no evidence or argument 
was received by the Board in May 2003 
when his attorney indicated on a form 
that he would be submitting additional 
evidence and argument, and tell the 
veteran that he may submit this or any 
other evidence or argument relevant to 
his claim for a rating in excess of 20 
percent for his service-connected back 
disorder on remand.  Review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  

2.  Schedule the veteran for a VA Spine 
examination to assess the nature and 
extent of the disability resulting from 
his service-connected degenerative 
joint disease of the lumbosacral spine 
with chronic low back pain.  The 
examiner should specify all chronic 
orthopedic and neurologic 
manifestations associated with the 
service-connected back disability.  The 
examiner should specify the frequency 
and duration of incapacitating 
episodes, if any, associated with the 
service-connected back disorder in the 
preceding 12 months.

The examiner should report the range of 
motion of the lumbar spine in degrees 
of arc in all planes along with a 
description of the normal range of 
motion of the lumbar spine.  The 
examiner should comment upon the 
extent, if any, to which pain, 
supported by adequate pathology and 
evidenced by the visible behavior of 
the veteran, results in functional 
loss.  The examiner should comment upon 
whether the service-connected 
degenerative joint disease of the 
lumbosacral spine, which chronic low 
back pain, causes weakened movement, 
excess fatigability, and 
incoordination.  If so, the examiner 
should describe the severity of these 
manifestations.  

3.  Readjudicate the appellant's claim 
for an evaluation in excess of 20 percent 
for service-connected degenerative joint 
disease of the lumbosacral spine with 
chronic low back pain.  If the benefits 
sought on appeal remain denied, provide 
the appellant with a SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
SSOC should provide notice of the revised 
version of 38 C.F.R. § 3.159 and the 
revised rating criteria under Diagnostic 
Code 5293 for intervertebral disc 
syndrome.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


